Citation Nr: 1123806	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  98-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, claimed as secondary to the service-connected residuals of post-operative left great toe fusion and arthritis.

2.  Entitlement to a higher rating for residuals of post-operative left great toe fusion and arthritis, rated as 10 percent disabling prior to February 26, 2006, and as 20 percent disabling beginning on that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1997 and September 1998 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the case currently rests with the RO in Atlanta, Georgia.

The Board notes that in a November 2007 rating decision, service connection was granted for degenerative disc disease of the lumbar spine.  This is a full grant of the benefits sought on appeal with respect to this issue.  Therefore, it is no longer on appeal.

When this case was previously before the Board in May 2008, it was remanded in order to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  Although a hearing was scheduled, and the Veteran was properly notified about the hearing, he failed to appear for the hearing.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.

The Board also notes that this case was also previously remanded in June 2004 and again in December 2005.

The issue of entitlement to service connection for a right hip disability as secondary to left great toe disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a higher rating for residuals of post-operative left great toe fusion and arthritis, rated as 10 percent disabling prior to February 26, 2006, and as 20 percent disabling beginning on that date, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of favorable and unfavorable evidence insofar as whether the Veteran's left hip disability is etiologically related to his service-connected left great toe disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a left hip disability is proximately due to or the result of service-connected residuals of post-operative left great toe fusion and arthritis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Because the service connection claim is being granted herein, no further discussion with respect to the VCAA or its implementing regulations is required.  Additionally, the Board notes that because the claim is being granted, a discussion of the AOJ's compliance with the prior remands is unnecessary.  

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for a left hip disability because it is due to his service connected right great toe disability.  Because the right great toe disability causes him to have abnormal gait, this has put pressure and stress on his left hip, causing pain and worsening arthritis.

The medical evidence of record includes an April 1998 VA examination report which notes that X-rays show evidence of arthritic changes of both hips, left worse than right.  The examination suggested that there was bilateral hip decreased range of motion.  The examiner opined that the very mild degenerative changes to the hips are the result of the normal aging process.  The examiner opined that if the hip pain were due to the left great toe pain, the right hip would have more arthritis than the left, due to the weight shift from left to right.  However, X-ray evidence did not support this.  The examiner concluded that the mild degenerative arthritis of both hips is not related to the left great toe, nor is it aggravated by it.  

A June 1998 letter written by a private podiatrist indicates that scientific literature supports the theory that the Veteran's foot pathology is contributory to his hip condition.

A July 1998 letter from the Veteran's private physician indicates that the Veteran underwent a fusion of his left great toe in October 1996.  Post-operatively, the Veteran's gait changed, and since then he has had an exacerbation of hip pain.  The physician opined that most likely the Veteran's hip pain was caused by an aggravation of his preexisting arthritic changes of the joint.  

A February 2006 VA examination report notes that the Veteran has walked with a limp since the 1980s.  This is due to the arthritis in the left great toe joint.  The old prosthetic shoes the Veteran wore back then weighed 8 to 10 pounds.  His current prosthetic shoes weigh 1.5 pounds.  On examination there was antalgic gait.  He was noted to walk with a decreased propulsive gait and with a limp.  The assessment was status post left first metatarsal phalangeal joint arthrodesis with deep perineal nerve neuritis and difficulty walking.  The examiner, a podiatrist, opined that there is at least a 50 percent medically reasonable probability that due to the Veteran's altered gait and lack of a normal gait cycle that is produced by the left great toe arthritis or joint fusion, that a given person can develop hip or back pain or disorders secondary to great toe joint arthritis or fusion.  

After considering the evidence of record, and giving the benefit of the doubt to the Veteran, the Board finds that service connection for left hip disability is granted on a secondary basis.  When the evidence is in equipoise, as it is here, the benefit of the doubt is to be given to the appellant.  In this case, the Veteran has explicitly stated that he had no hip problems prior to his use of orthopedic shoes for his left great toe injury.  Additionally, there are three medical opinions in favor of the claim.  The Veteran's private physician, his private podiatrist, and a VA examiner (also a podiatrist) opined in favor of the claim.  While the April 1998 VA examiner opined against the claim, and supported the negative opinion fully, the Board finds no reason to doubt the Veteran's credibility, or the statements of three medical professionals.  Therefore, it is at least as likely as not that the current left hip disability is etiologically related to the service-connected left great toe residuals.


ORDER

Service connection for left hip disability is granted.


REMAND

The Veteran contends that a higher rating is warranted for his residuals of post-operative left great toe fusion and arthritis.  This disability is rated as 10 percent disabling prior to February 26, 2006, and as 20 percent disabling beginning on that date.  

Initially, the Board notes that the Veteran underwent a new VA examination in September 2010 for this disability, pursuant to a claim for a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.  However, the AOJ did not readjudicate the issue subsequent to the examination.  Moreover, voluminous medical records have been submitted since the claims were last readjudicated.  Notably, the last supplemental statement of the case is from November 2007.  Additionally, although the Veteran was at one time denied disability benefits from the Social Security Administration (SSA), an August 2010 submission by the Veteran informs that he is now in receipt of SSA benefits.  Therefore, the complete medical records on which the SSA decision was based should be obtained.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA in order to obtain copies of all the medical records on which the grant of benefits in August 2010 was based.  Associate the records with the claims file.  If the records are unavailable, that fact should be documented in the claims file.

2.  Obtain copies of all VA treatment records dating from December 2008 to the present, and associate them with the claims file.

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim based upon a review of the entire record, to include the evidence and information submitted since the November 2007 supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


